MEMORANDUM DECISION.
This appeal involved violation of a city ordinance. Oral argument confirmed the fact that the appeal did not involve an issue as to “* * * the constitutionality of the charter provision or ordinance under which the conviction was obtained * * ORS 221.360.① Therefore, in view of ORS 221.350 and 221.360, we ruled from the bench that this case be dismissed for want of jurisdiction.

 This matter could have been more expeditiously and less expensively handled by a motion to dismiss for want of jurisdiction prior to the filing of briefs.